It is a great honour and joy for me to speak before the General Assembly for the first time as Head of State of the Democratic Republic of Sao Tome and Principe. The elections of 2016, which brought me to power, once again illustrated unequivocally the level of democracy in Sao Tome and Principe and the regular functioning of its institutions.
At the outset, allow me to take this opportunity to dedicate the first few words of my statement to His Excellency Mr. Miroslav Lajcák, whom I congratulate on his election to the presidency of the General Assembly at its seventy-second session, and to whom I convey our full support for his mandate and wishes for his great success. I would also like to congratulate the outgoing President, His Excellency Mr. Peter Thomson, for the manner in which he conducted the work of the General Assembly at its previous session, that is to say, judiciously, with enthusiasm and unselfishness, in an international context that has posed serious challenges to our Organization.
I also take this opportunity, before such a distinguished audience, to congratulate Secretary- General António Guterres on his outstanding election. I am convinced that his political stature will undoubtedly enable him to lead the United Nations and address the multiple global challenges involving the necessary reform of the Organization, including the Security Council, and efforts to promote peace, sustainable development and human rights.
Within the context of the complex global environment, the current challenges facing our peoples and countries are forcing us to delve deeper into the guiding spirit that undergirded the foundation of our Organization as the ultimate and global guarantor in the search for peaceful and lasting solutions that are consensual and valid under international laws, so that we might reach the desired goals of peace, security, stability and progress for all humankind. As such, we can take advantage of this unique opportunity to pursue our collective reflection aimed at strengthening the role of the Organization. To that end, it is therefore urgent to carry out essential reforms that correspond to the dynamics of today’s globalized world — that is, to enable the various specialized agencies of the United Nations to act swiftly, effectively and in accordance with to a process that was intended to be inclusive of all nations, as mandated under the Charter of the United Nations, signed on 26 June 1945 in San Francisco.
On the other hand, we must strengthen our awareness of the need to implement mechanisms that allow for greater inclusion in decision-making and strategic planning, which are the guiding principles of international financial institutions, namely, the International Monetary Fund and the World Bank. We firmly believe that that is the only way for the economies of the developing countries to integrate more swiftly into the global development process, whose benefits have not yet been fully reflected in our own countries, while allowing for the renewal and strengthening of the credibility of those institutions, which we consider to be of central importance to the functioning of the global financial system, and to support our economic growth efforts aimed at the social and human development of our populations.
The theme of this session of the General Assembly, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, fits perfectly with the present reality in which we live and corresponds to the challenges we face in search of a better world. Therefore, because the primary focus of any national, regional or international policy is to prioritize people and their yearning for a better life, as well as the continuous improvement of the mechanisms needed to meet those goals, the effort to achieve world peace is urgent and encompasses fundamental values that, we are certain, we all stand for and strive to achieve. The serious conflicts that are troubling the world are of constant concern, and their harmful consequences — which affect the well-being of humankind, the balance of relations among our nations and our economic, social and human development — must be firmly and uncategorically eschewed by us all.
In our view, the divisions that we are now seeing are the consequence of a lack of sincere, comprehensive and thoughtful dialogue among all parties. We cannot allow religious fanaticism, isolationism and populist rhetoric, which today are anachronisms — and I would even add selfish — to prevent us from accepting and living with others’ differences or to continue to lead to such a degree of discord, thereby aggravating tensions and cutting short many lives, including those of our children, who, if they are well cared for, represent the real future of our planet.
In that regard, we call for dialogue that will stress the central mediating role of our Organization in order to ease tensions on the Korean peninsula.
It is also necessary to stop the proliferation of weapons in Syria, where people continue to live under the threat of bomb attacks that have destroyed the country and torn apart its social fabric while claiming many innocent lives. There is also a need to accelerate dialogue and the peace process in the Middle East, to which we once again make a firm appeal from this rostrum to find a peaceful and negotiated solution respecting the right of the Palestinian people to conduct their own destiny, thereby respecting the basic principles of the United Nations.
Similarly, there is an urgent need to find a solution at the negotiating table for the tensions in Ukraine, the issue of Western Sahara and our brother country, the Republic of Guinea-Bissau, which we greet warmly, and express the wish that its institutions will soon be restored to their regular functions.
Although the recent ministerial meeting of the African initiative for peace and national reconciliation in the Central African Republic, which took place in the Gabonese Republic on 17 July, was a step in the right direction, we have followed with great concern the deterioration of the security situation there, with incalculable humanitarian consequences, sadly pointing to a situation of genocide. We therefore appeal for efforts to be made to avoid another humanitarian disaster in that African country.
We cannot but deplore the terrorist acts that unfortunately continue to claim so many lives throughout the world. The barbarity and disrespect for the precious good that is human life, committed through those indescribable, appalling and inhumane acts, warrant our firmest and vehement condemnation. In that regard, we underline the atrocities committed by Boko Haram, among others, in our neighbouring and sister country Nigeria, which destabilized the entire region and severely slowed the implementation of sustainable development policies. Furthermore, they have an undeniable echo in the deterioration of security in the Gulf of Guinea, where acts of maritime piracy and the illegal activities associated with it have plagued our region. The Democratic Republic of Sao Tome and Principe, a State that is peaceful, democratic and open to dialogue, will always stand side by side with its regional and international partners in all initiatives seeking to eradicate that phenomenon from our societies.
If, as the theme of the session invokes, we truly want to create the conditions for people to lead decent lives, it is urgent to address the problem of migratory crises. Every day, we are confronted with the tragedies of thousands of people who, as they seek to escape conflicts and the miserable conditions that affect their countries, risk perishing on trips in precarious circumstances as they go in search of a better life. There should be no doubt that no one leaves their homeland or faces such dangers on a whim.
There is a civic, ethical and moral responsibility to welcome those people and provide them with the indispensable humanitarian assistance necessary, but also to create conditions conducive to mitigating the phenomenon in the countries of origin. That involves the adoption of concerted policies for the reception of refugees and the provision of support to countries of origin with a view to fostering an environment of peace and stability, so that they can provide the conditions necessary for their people to take part in the life projects they choose.
We also underline the important work of the Global Forum on Migration and Development, under the co-chairmanship of Germany and Morocco, which began in January and will run until the end of 2018. This shared leadership has made contributions to the United Nations Global Compact for Migration, which, we are convinced, will lead to the much-desired policy of improved global migration to be adopted by the international community in 2018. We also welcome the recent French initiative that brought together a European-Africa joint mini-summit, held in Paris in late August, that sought to find ways to overcome Africa’s significant migratory flow to Europe, which has also transformed the Mediterranean Sea into a veritable cemetery.
I cannot fail to mention the Sustainable Development Goals, the priorities of which go directly to the core of what we have been expressing. If we achieve — as we believe it possible to do — the eradication of poverty and hunger, the promotion of social and economic development, the protection of the rights of all, gender equality, the empowerment of women, a reversal of climate change, access to quality services and the provision of special attention to vulnerable groups, then we will see a positive evolution in the living conditions within our nations. Let us therefore all work to that end.
In that regard, we highlight the efforts of the African Union, enshrined in the guidelines of the important and ambitious Agenda 2063. Its implementation and success will contribute greatly to making such objectives more easily reachable. It is without a doubt an inclusive document, based on the cultural specificities of each country, which consciously demand from our Governments a very clear commitment to its success.
However successful we may be in achieving the goals of peace, stability and progress on a world scale, none of it will make any sense if we do not know how to take care of our planet. Combating the phenomenon of climate change is perhaps the most complex objective requiring all humankind to participate. The success of this fight is perhaps the greatest legacy we can leave to future generations.
In that context, the Paris Agreement on Climate Change is a historic, broad-based consensus on the challenges we face in that area and the financial and technological means to overcome them. However, the measures proposed have yet to be implemented. Every day we further postpone the issue, the more our planet suffers. Increasingly extreme weather events cause irreparable damage to our ecosystem and life on Earth. I therefore appeal, without prejudice, for the the members of the Assembly to demonstrate political boldness, in the understanding that each should contribute according to the principle of common but differentiated responsibilities.
Sao Tome and Principe, a small island developing State, has spared no effort in that regard, and I want to assure those present of our firm commitment to being at the forefront of implementing climate-change mitigation measures. However, I note, along with many other speakers, that funding for such measures lacks the support of the international community. Cooperation agreements should be established with ambitious funding for climate issues and guarantees for the effective and efficient transfer of technology by the more developed countries.
As those present know, our economy is extremely vulnerable, as it depends on official development assistance to meet almost 90 per cent of its needs. In the context of international financial containment, it becomes necessary to consider and design alternative ways of addressing that complex situation. It was with that in mind that the current Government of Sao Tome and Principe decided to implement an ambitious agenda of transformation for the 2030 horizon. It is fundamentally aimed at changing the paradigm of growth and economic and social development policies, with a strategic focus on the private sector of our economy. The new strategic direction, as reflected in its guidelines, is in perfect harmony with the aspirations of both the Sustainable Development Goals and the African Union Agenda 2063. We believe in its success and have the necessary ambition, but we will not be able to achieve it without the strong support of our traditional partners and the international community.
In that regard, I would like to remind the Assembly that, based on the recognition of the One China principle, the Government of the Democratic Republic of Sao Tome and Principe re-established diplomatic ties with the People’s Republic of China late last year. We are certain that this decision will help to strengthen our strategic partnership, and we hope that China will accompany us on the difficult path to development that we have proposed with our transformation agenda 2030.
In addition, we support the development efforts of Cuba’s friendly population and wish to reiterate our call for further efforts to normalize its relations with the United States of America so that it will act as soon as possible to lift the embargo that for decades has been an obstacle to Cuba’s progress.
In an era of proliferating technological means at the disposal of humankind, our increasingly attentive and informed societies demand a renewed effort to accomplish the noble mission of our Organization. Let us therefore seek inspiration in its founding principles, the quest for the peaceful resolution of conflicts, humanitarian support for all those in need, the promotion of inclusive and constructive dialogue, the protection of our ecosystem and the promotion and guarantee of human rights, which are vital for the harmonious development of our nations.
The Democratic Republic of Sao Tome and Principe will continue to fight for such ideals, joining forces and willpower for its materialization.